            Case 2:21-cr-00878-KG Document 27 Filed 08/26/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      )              Case No. 21-CR-878-KG
                                               )
JOHN BENJAMIN THORNTON,                        )
                                               )
                        Defendant.             )

                   UNOPPOSED MOTION FOR A PROTECTIVE ORDER

       The United States moves this Court for a Protective Order covering the disclosure of a

Facebook subpoena return which references victims in this case and contains adult pornographic

images.     Because of the sensitivity of the information contained in the Facebook return the United

States requests that this Court enter a Protective Order limiting disclosure of the portions of the

return that contain nudity.

                              REQUEST FOR PROTECTIVE ORDER

       Defense counsel for Defendant has been contacted about this motion.       Defendant does not

object to the requested Protective Order.

       Federal Rule of Criminal Procedure 16(d)(1) provides that a “court may, for good cause,

deny, restrict, or defer discovery or inspection, or grant other appropriate relief.@ FED.R.CRIM.P.

16(d)(1).    The Supreme Court has approved the use of protective orders, directing that “the trial

court can and should, where appropriate, place a defendant and his counsel under enforceable

orders against unwarranted disclosure of the materials which they may be entitled to inspect.”

Alderman v. United States, 394 U.S. 165, 185 (1969).

       Because Defendant is not currently charged with anything that pertains to the pornographic

                                                   1
            Case 2:21-cr-00878-KG Document 27 Filed 08/26/21 Page 2 of 2




images in the return, there is no need for him to have copies of that portion of the return.

       For these reasons, the United States respectfully requests the Court issue a Protective Order

with the following conditions:


       a.      Barring Defendant, counsel for Defendant and/or anyone properly assisting
               counsel for Defendant from using the disclosed material except regarding
               representation of Defendant for this case;

       b.      Barring Defendant, counsel for Defendant and/or anyone properly assisting
               counsel for Defendant from disseminating the disclosed material or its
               contents to anyone other than Defendant or his investigator(s) in connection
               with this case;

       c.      Barring counsel for Defendant and/or anyone properly assisting counsel for
               Defendant from giving any copy of the pornographic portions of the
               disclosed material directly to Defendant. Defendant may only review the
               pornographic portions of the disclosed material in the presence of his
               counsel.

                                                      Respectfully submitted,

                                                      FRED J. FEDERICI
                                                      Acting United States Attorney

                                                      Electronically filed 8/26/2021
                                                      MARISA A. ONG
                                                      Assistant United States Attorney
                                                      200 N. Church St.
                                                      Las Cruces, NM 88001
                                                      (575) 522-2304

I HEREBY CERTIFY that I have
electronically filed the foregoing
with the Clerk of the Court using
the CM/ECF system which will
send notification to opposing
counsel of record on this date.

Electronically filed on 8/26/21
MARISA A. ONG
Assistant United States Attorney

                                                  2
